CUDAHY, Circuit Judge,
concurring:
I concur in the majority opinion but write separately because I believe the ALJ’s determination of past relevant experience was not supported by substantial evidence. Accordingly, I believe this case should be reversed and remanded for reconsideration regardless of Gallegos’ date of disability.
In order for Gallegos’ one month of work as a cannery line worker in either 1988 or 1989 to qualify as past relevant experience, it must constitute “substantial gainful activity,” which is defined as work that “(a) [¡Involves doing significant and productive physical or mental duties; and (b) [i]s done (or intended) for pay or profit.” 20 C.F.R. 404.1510. A one-month job as a cannery worker does not constitute substantial gainful activity. See Gatliff v. Comm’r of Soc. Sec. Admin., 172 F.3d 690, 694 (9th Cir.1999) (holding that two months is not a significant enough period *138of time to constitute substantial gainful activity). Regardless of Gallegos’ exact date of disability, the one-month of work in 1988 or 1989 was not substantial gainful activity and therefore does not constitute past relevant experience.